DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/381,233 filed on 07/21/2021. Claims 1-12 are pending. Claim 12 is a new claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZALEWSKI et al. (US 20210347257 A1)(hereinafter “ZALEWSKI”) in view of Ohlig (US 20200124168 A1)(hereinafter “Ohlig”) and further in view of Valente (US 20160101691 A1)(hereinafter “Valente”). 
Regarding claim 1, ZALEWSKI discloses a driving system of an electric vehicle ( 10, fig. 2, para 42), comprising: 
an electric motor 80 that serves as a driving source; 
a transmission apparatus 82 coupled to a rotation output portion (130) of the electric motor; 
a differential apparatus (84) including a rotation input portion (138) coupled to a rotation output portion (136) of the transmission apparatus, a pair of rotation output portions (34A, 32) connectable to left and right wheels 30, and a differential device 86 that is capable of allowing differential rotation of the pair of rotation output portions; and 
wherein the differential apparatus 84 further includes: 
a clutch member (e.g. 88, 90) that is movable between a first position in which a differential rotation of the differential device is allowed and a second position in which the differential rotation of the differential device is stopped ( see para 43-44); 
a clutch actuator (e.g. 148, 158) that moves the clutch member to the first position;
However, ZALEWSKI fails to disclose  a brake that is provided in a drive path from the rotation output portion of the electric motor to the rotation input portion of the differential apparatus, and configured to be coupled with a stationary member and to stop rotation of the drive path with respect to the stationary member and a holding portion that is capable of holding the clutch member to the second position when the clutch actuator is in a non-operating state.  
Ohlig teaches brake system for a motorized vehicle (fig. 1-2) wherein a brake (BE) is provided in a drive path from the rotation output portion (26) of the electric motor (EM) to the rotation input portion ( e.g. T, 20) of the differential apparatus (100), and is configured to be coupled with a stationary member (G) and to stop rotation of the drive path with respect to the stationary member. (see para 45-48, and fig. 1-2) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by employing brake as taught by Ohlig so that the motor and the transmission can be tightly connected to the housing when needed. (see para 47)
Valente teaches a clutch actuator 152 (see fig. 2 and para 26) that moves the clutch member 150 to the first position (see para 27); and a holding portion 164 (see para 26) that is capable of holding the clutch member to the second position when the clutch actuator is in a non-operating state (see para 29).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by employing a clutch actuator as taught by Valente so robust and efficient operation of clutch actuation can be achieved. (see para 28 of Valente)
As modified, the driving system would have a brake is capable of stopping rotation of a rotating body on the drive path with respect to a stationary member and a clutch actuator that moves the clutch member to the first position; and a holding portion that is capable of holding the clutch member to the second position when the clutch actuator is in a non-operating state.  
Regarding claim 2, ZALEWSKI / Ohlig / Valente discloses the driving system as modified according to claim 1, Valente further discloses wherein the holding portion includes a biasing member that biases the clutch member to hold the clutch member to the second position.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by employing a biasing member as taught by Valente so robust and efficient operation of clutch actuation can be achieved. (see para 28 of Valente)
Regarding claim 3, ZALEWSKI / Ohlig / Valente discloses the driving system as modified according to claim 2, Valente further discloses wherein the clutch actuator includes an electric operation portion 180 capable of moving the clutch member to the first position by using an electric operation force generated by energization (e.g. electromagnetic field, see para 27) and wherein the biasing member includes a spring (see para 26) capable of mechanically moving the clutch member to the second position when energization to the electric operation portion is stopped.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by employing a clutch actuator as taught by Valente so robust and efficient operation of clutch actuation can be achieved. (see para 28 of Valente)
Regarding claim 11, ZALEWSKI / Ohlig / Valente discloses the driving system as modified according to claim 1, Ohlig further teaches wherein the brake (BE) is disposed on a motor shaft (26) serving as the rotation output portion of the electric motor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by employing a brake as taught by Ohlig so that the motor and the transmission can be tightly connected to the housing when needed. (see para 47)
Regarding claim 12, ZALEWSKI / Ohlig / Valente discloses the driving system as modified according to claim 1, ZALEWSKI discloses wherein a stationary state of the electric vehicle is maintained when the brake is coupled with the stationary member and the clutch is in the second position. (after modification)
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZALEWSKI et al. (US 20210347257 A1) in view of Ohlig (US 20200124168 A1) and Valente (US 20160101691 A1) and further in view of Weber et al. (US 20050037890 A1)(hereinafter “Weber”). 
Regarding claim 4, ZALEWSKI / Ohlig / Valente discloses all the elements of the invention according to the claim 1, but fails to disclose wherein the brake includes a brake actuator that releases the brake from the stationary member by using an electric operation force generated 20by energization, and a biasing member that mechanically couples the brake to the stationary member when energization to the brake actuator is stopped.  
Weber teaches a brake transmission shift interlock actuator (fig. 1-4) wherein a brake actuator 10 that releases the brake from the stationary member 16 by using an electric operation force generated 20by energization (e.g. coil 24, see para 20, 23 and fig. 2), and a biasing member 64 (see para 18 and 22, fig. 1) that mechanically couples the brake to the stationary member 16 when energization to the brake actuator is stopped.  (see para 22-24 and fig. 1-2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by adding a brake actuator as taught by Weber in order to improve the braking performance by reducing noise and vibration. (see para 3 and 25 of Weber)
Regarding claim 5, ZALEWSKI / Ohlig / Valente discloses all the elements of the invention according to the claim 3, but fails to disclose wherein the clutch actuator or the brake actuator is activated and energized when a switch for performing selection of vehicle start is ON, and is activated and de-energized when the ignition switch is OFF.  
Weber teaches a brake transmission shift interlock actuator (fig. 1-4) wherein the clutch actuator or the brake actuator (10) is activated and energized when a switch (104, see fig. 4) for performing selection of vehicle start is ON (see para 23), and is activated and de-energized when the ignition switch is OFF (see para 22 and 24).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by energizing or de-energizing the actuator as taught by Weber in order to improve the vibration during shifting and to enhance the comfort of riding.
Regarding claim 6, ZALEWSKI / Ohlig / Valente / Weber discloses all the elements of the driving system according to claim 5, Valente further teaches wherein energization to the clutch actuator is stopped when the clutch actuator is energized in a state wherein a connected mode is maintained. (see para 29-30 of Valente), but fails to disclose a switch is on.
Weber teaches wherein energization to the actuator is stopped when the actuator is energized in a state where the switch is ON.  (see para 23-24)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by turning the switch on when the clutch actuator is energized as taught by Weber in order to transfer torque in a reliable manner.
Regarding claim 7, ZALEWSKI / Ohlig / Valente / Weber discloses the driving system according to claim 5, Weber further teaches wherein ON or OFF of the switch 104 is determined based on an operation of a depression-type pedal 114.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ZALEWSKI by turning switch on or off as taught by Weber in order to improve the vibration during shifting and to enhance the comfort of riding.


Allowable Subject Matter
Claims 8-10 are objected to as been dependent upon a rejection base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art does not disclose or render obvious wherein energization to the brake actuator is stopped in conjunction with OFF of the switch  at a timing earlier than a timing at which energization to the clutch actuator is stopped, in combination with the other elements required by the claim.
For example, prior art of record  
Knapke et al. (US 11098793 B1) discloses an inter-axle differential (fig. 1) wherein the clutch actuator or the brake actuator 122  is activated and energized when an ignition switch (162, e.g., button, switch, touch interface, touch panel, keyboard, combinations thereof, etc.) for performing selection of vehicle start is ON (e.g. lock) , and is activated and de-energized when the ignition switch is OFF (e.g. unlock). However, Knapke fails to disclose the timing.
YOKOYAMA (US 20160339888 A1) discloses brake system wherein a parking brake controller 19 activates an electric actuator 43 in response to operation of a parking switch 18 to hold a disc brake 31 to serve as a parking brake. If a failure (fault) is detected in the parking switch 18, the parking brake controller 19 activates the electric actuator 43 so as to hold the parking brake automatically upon detecting a condition that presumes the vehicle operator's intent not to drive any longer while the vehicle is at rest. However, Yokoyama fails to disclose a clutch actuator and the timing.
Regarding claim 9, the prior art does not disclose or render obvious wherein energization to the clutch actuator is stopped in conjunction with OFF of the switch at a timing earlier than a timing at which energization to the brake actuator is stopped, in combination with the other elements required by the claim.
Knapke et al. (US 11098793 B1) discloses an inter-axle differential (fig. 1) wherein the clutch actuator or the brake actuator 122  is activated and energized when an ignition switch (162, (e.g., button, switch, touch interface, touch panel, keyboard, combinations thereof, etc.) for performing selection of vehicle start is ON (e.g. lock) , and is activated and de-energized when the ignition switch is OFF (e.g. unlock).  However, Knapke fails to disclose the timing.
YOKOYAMA (US 20160339888 A1) discloses brake system wherein a parking brake controller 19 activates an electric actuator 43 in response to operation of a parking switch 18 to hold a disc brake 31 to serve as a parking brake. If a failure (fault) is detected in the parking switch 18, the parking brake controller 19 activates the electric actuator 43 so as to hold the parking brake automatically upon detecting a condition that presumes the vehicle operator's intent not to drive any longer while the vehicle is at rest. However, Yokoyama fails to disclose a clutch actuator and the timing.
Regarding claim 10, the prior art does not disclose or render wherein energization to the clutch actuator and the brake actuator is stopped immediately in conjunction with OFF of the switch, in combination with the other elements required by the claim.
Knapke et al. (US 11098793 B1) discloses an inter-axle differential (fig. 1) wherein the clutch actuator or the brake actuator 122  is activated and energized when an ignition switch (162, (e.g., button, switch, touch interface, touch panel, keyboard, combinations thereof, etc.) for performing selection of vehicle start is ON (e.g. lock) , and is activated and de-energized when the ignition switch is OFF (e.g. unlock). However, Knapke fails to disclose the timing.
YOKOYAMA (US 20160339888 A1) discloses brake system wherein a parking brake controller 19 activates an electric actuator 43 in response to operation of a parking switch 18 to hold a disc brake 31 to serve as a parking brake. If a failure (fault) is detected in the parking switch 18, the parking brake controller 19 activates the electric actuator 43 so as to hold the parking brake automatically upon detecting a condition that presumes the vehicle operator's intent not to drive any longer while the vehicle is at rest. However, Yokoyama fails to disclose a clutch actuator and the timing.

Response to Arguments
The claim amendments have alleviated the previous claim rejections on 112(b) of claims. Accordingly, these rejections have been withdrawn since the claims have been amended. Applicant’s argument filed on 12/01/2022 have been fully considered and they are persuasive. While this argument is found persuasive, a new reference (ZALEWSKI and Ohlig) has been applied that discloses the new limitations, as appears above.


Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
FUKADA (US 20170253242 A1) discloses a vehicle wherein each of a first clutch and a second clutch is, for example, an electromagnetic clutch that is operated by an electromagnetic actuator, and is supplied with electric power from the same in-vehicle battery as a starter motor of an engine. An electronic control unit is configured to not change a drive mode during a stop of the engine, and, after a predetermined period has elapsed from a start of operation of the starter motor at a startup of the engine (for example, the startup has completed) and a battery voltage has been recovered, change the drive mode to any one of a two-wheel drive mode and a four-wheel drive mode with the first clutch and the second clutch.
ITO et al. (US 20210053435 A1) discloses a hybrid vehicle  wherein the operation panel 52 is provided, for example, on the driver's seat 14 side of the front cover 13 to be operable by the driver, and is operated to instruct a drive mode of the vehicle 10. The operation panel 52 is, for example, a touch panel type display, and includes six display areas including first, second, and third display areas 81, 83, and 85. FIG. 5A is a diagram illustrating the first display area 81 having a plurality of travel mode selection units on the operation panel 52. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655